Fourth Court of Appeals
                                  San Antonio, Texas
                                        August 25, 2014

                                      No. 04-14-00593-CV

                         IN THE INTEREST OF A.R.E., A CHILD,

                  From the 225th Judicial District Court, Bexar County, Texas
                               Trial Court No. 2013-PA-01424
                     Honorable Charles E. Montemayor, Judge Presiding


                                         ORDER
         This is an appeal of an order terminating appellant’s parental rights. Appellant’s court-
appointed attorney has filed a motion to withdraw stating she can find no meritorious basis for
appeal. Appellant’s attorney did not, however, comply with the procedures set forth in Anders v.
California, 368 U.S. 738 (1967). See In re R.R., No. 04-03-00096-CV, 2003 WL 21157944, at *
4 (Tex. App.—San Antonio May 21, 2003, no pet.) (applying Anders procedure in appeal from
termination of parental rights); see also Kelly v. State, No. PD-07-02-13, 2014 WL 2865901, at
*3 (Tex. Crim. App. June 25, 2014) (setting forth new Anders requirements). It is therefore
ORDERED that the motion to withdraw filed by appellant’s attorney is STRICKEN. The
appellate record is due to be filed in this appeal on August 25, 2014. If appellant’s attorney
concludes no meritorious basis to appeal exists after reviewing the appellate record, she should
file a brief and motion to withdraw in compliance with Anders.

                                                    _________________________________
                                                    Catherine Stone, Chief Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 25th day of August, 2014.



                                                    ___________________________________
                                                    Keith E. Hottle
                                                    Clerk of Court